GILLESPIE & ASSOCIATES, PLLC CERTIFIED PUBLIC ACCOUNTANTS 10 SEATTLE, WA 98125 Consent of Independent Registered Public Accounting Firm To the Board of Directors International Endeavors Corporation We hereby consent to the use of our report dated April 7, 2016 with respect to the financial statements of International Endeavors Corporation as of December 31, 2015 and 2014 and the related statements of operations, shareholders’ equity/(deficit) and cash flows for the periods then ended. We also consent to the reference to our firm under the caption “Experts” in the Registration Statement. Gillespie & Associates, PLLC Seattle, Washington April 13, 2016 /S/ Gillespie & Associates, PLLC
